Citation Nr: 1131232	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for neurodermatitis in excess of 30 percent for the period from March 6, 2006 to August 17, 2009 and 60 percent thereafter. 

2.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran (Appellant) represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from August 1978 to April 1999.  He had nine (9) years and three (3) months of prior unverified military service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, assigned a 30 percent disability rating to the service-connected neurodermatitis, effective March 6, 2006--the date VA received the Veteran's claim for increased compensation for the above-cited disability.  The RO also denied service connection for sleep apnea.  The Veteran appealed the RO's July 2006 rating action to the Board. 

By a November 2009 rating action, the RO assigned a 60 percent disability rating to the service-connected neurodermatitis, effective August 17, 2009--the date of a VA examination report reflecting an increase in severity of the above-cited disability.  Because the increase in the evaluation of the Veteran's skin disorder does not represent the maximum rating available for the condition, the Veteran's increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the issue on appeal as that reflected on the title page.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the period from March 6, 2005 to the present, it was factually ascertainable that the Veteran's service-connected neurodermatitis coverage ranged from 20 to 60 percent of the entire body and required constant or near-constant systemic therapy (such as corticosteroids or other immunosuppressive drugs).  Systemic manifestations, such as fever, weight loss, and hypoproteinemia, as well as scarring have not been demonstrated.


CONCLUSION OF LAW

From March 6, 2005, the schedular criteria for an increased 60 percent disability rating, but no higher, for neurodermatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2), 4.118, Diagnostic Codes 7806, 7817 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See, also, the United States Court of Appeals for Veterans Claims (Court)'s decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

With respect to the increased evaluation claim on appeal, the RO provided the Veteran with VCAA notice prior to the appealed rating July 2006 action. (See RO's April 2006 letter to the Veteran). Pelegrini, supra.

In Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit found that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes.  Id.

Here, via a May 2008 letter, the RO informed the Veteran of the Vazquez requirements. Id.

In addition, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via April 2006, May 2008 and December 2009 letters, VA informed the Veteran of the Dingess elements.

Regarding VA's duty to assist the Veteran with his increased evaluation claim on appeal, service treatment records (STRs), private and VA post-service medical records, and statements of the Veteran, his spouse and representative have been associated with the claims files.

The Veteran was afforded VA QTC examinations in conjunction with his increased evaluation claim in April 2006 and August 2009.  Copies of these examination reports are contained in the claims files.  

The Board concludes that all available evidence that is pertinent to the increased evaluation claim addressed below has been obtained and that there is sufficient medical evidence of record on which to make a decision on this issue. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the increased evaluation claim analyzed in the decision below.

II.  Merits Analysis

(i) Increased Rating Claim-Neurodermatitis 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010). 

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the Veteran's diagnosed condition does not match any of the diagnostic codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. 38 C.F.R. § 4.20 (2010). One diagnostic code may be more appropriate than another based upon factors such as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.

As an initial matter, the Board notes that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. A veteran who VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates. See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, VA received the Veteran's claim for increased compensation for his service-connected neurodermatitis on March 6, 2006, which is prior to the amendment to the rating criteria.  He has not requested a review under the new criteria.  As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.

The Veteran contends that his service-connected neurodermatitis warrants increased disability ratings in excess of 30 and 60 percent for the prescribed periods on appeal. 

As noted in the Introduction, the RO has assigned a 30 percent disability rating to the service-connected neurodermatitis for the period from March 6, 2006 to August 17, 2009, and a 60 percent thereafter under Diagnostic Code 7806.  

Under Diagnostic Code 7806, for dermatitis/eczema, a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating, the maximum rating under this diagnostic code, is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Another possible rating code that might be used to evaluate the Veteran's service-connected neurodermatitis is Diagnosed Code 7817, the diagnostic code used to evaluate exfoliative dermatitis (erythroderma).  Under DC 7817, a 100 percent rating is warranted for exfoliative dermatitis where there is generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near- constant systemic therapy such as therapeutic doses of corticosteriods, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) or electron beam therapy required during the past 12- month period.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2010).  

Based on the overall lay and clinical evidence of record and resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's skin disability, at its most disabling, more closely approximated the criteria contemplated in the 60 percent rating under Diagnostic Code 7806, effective March 6, 2006.  In reaching the foregoing determination, the Board observes that an April 2006 VA QTC examiner noted that the Veteran's skin lesion coverage relative to his entire body was 20 percent  and that his skin treatment included the use of a "topical medication" for the previous 12 months--criteria that is commensurate with a 30 percent rating under the above-cited Diagnostic Criteria.  Id.  Yet, an August 2009 VA QTC examination report noted that the Veteran's skin lesion coverage relative to his entire body was 60 percent, and that his skin treatment, per the Veteran's history, included the use of the topical corticosteroid, Triamcinolone acetonide, for the previous 35 years.  Consistent with the Veteran's report, an April 2001 VA treatment note reflects that he had been prescribed Triamcinolone (0.1 percent) Cream (80 grams) for his skin disability.  In addition, a March 2002 VA treatment record reflects that the Veteran was scheduled to commence ultraviolet-B light (UVB) therapy for his skin disability.  

Thus, because constant systemic treatment in the form of corticosteroids and UVB therapy was shown prior and subsequent to an April 2006 VA QTC VA examination and, as the Veteran has provided competent lay evidence of daily use of a corticosteroid cream prior to March 2006, which is supported by evidence of a prescription for the corticosteroid cream, Triamcinolone acetonide at least as early April 2001, the Board finds it factually ascertainable that he met the criteria for a 60 percent rating one year prior to the RO's receipt of the claim on March 6, 2006 (i.e., March 6, 2005).  See 38 C.F.R. § 3.400(o)(2)(2010);  Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, the Board finds that a 60 percent rating for the service-connected neurodermatitis is warranted from March 6, 2005. 

The Board finds that in view of the above-cited analysis, the Veteran has been assigned the maximum 60 percent evaluation under Diagnostic Code 7806 for the entire appeal period.  Therefore, the Board has considered whether the Veteran would be entitled to a higher rating under a different diagnostic code for any time during the period on appeal.  Here, the only relevant diagnostic code that allows for the assignment of a rating in excess of the Veteran's assigned 60 percent rating for his skin disability is Diagnostic Code 7817.  However, as the VA and private treatment evidence of record does not show that the Veteran has been diagnosed with exfoliative dermatitis (erythroderma) or, if he had, that it included systemic manifestations, such as fever, weight loss and hypoproteinemia, a 100 percent rating is not warranted under the above-cited diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7817.

The Board has also considered evaluating the Veteran's neurodermatitis under Diagnostic Code 7800.  Under that diagnostic code, an 80 percent rating is assigned where there is disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement. The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118 Diagnostic Code 7800 (2010).

Here, the objective evidence of records does not show scarring or disfigurement of the Veteran's head, face, and neck, with visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  While an the April 2009 VA QTC skin examiner noted that the Veteran's neurodermatitis included his face, scalp and neck of an abnormal texture and disfigurement of more than six (6) inches--one of the eight (8) characteristics of disfigurement under the above-cited diagnostic code--there was no evidence of scarring, induration, inflexibility or hypo-or hyperpigmentation, or tissue loss.  Therefore, the Board finds that an 80 percent rating under Diagnostic Code 7800 is not warranted for the service-connected neurodermatitis.
As the following Diagnostic Codes do not provide a disability rating in excess of 60 percent, they are not for application in the instant appeal:  Diagnostic Code 7815 (bullous disorders), 7816 (psoriasis), 7818 (malignant skin neoplasms), 7819 (benign skin neoplasms), 7820 (bacterial, fungal, viral, or other infections of the skin not listed elsewhere), 7821 (cutaneous manifestations of collagen-vascular diseases), 7822 (papulosquamous disorders), 7823 (Vitiligo) 7824 (keratinization), 7825 (urticaria), 7826 (vasculitis, primary cutaneous), 7827 (erythema multiforme; toxic epidermal necrolysis), 7829 (chloracne), 7830 (scarring alopecia), 7831 (alopecia areata), 7832 (hyperhidrosis), or 7833 (malignant melanoma).  38 C.F.R. § 4.118, Diagnostic Codes 7815-7833 (2010).  

The Board acknowledges that there is some evidence that the Veteran's experiences periodic outbreaks of activity with his skin disability, including involvement of other parts of his body such as his arms and legs.  (See April 2009 VA QTC examination report).  The Board is required to address the frequency, duration, and outbreaks of skin disease exacerbations and to consider the disability at those times when it was most disabling.  Ardison v. Brown, 6 Vet. App. 405 (1994).  However, the Veteran was noted to have active symptoms and to be involved in active treatment during each VA examination afforded to him.  Additionally, the Veteran has been assigned the maximum schedular rating under relevant diagnostic codes for his active skin disability, and any resultant scarring involving the extremities  pursuant to an outbreak would not warrant a higher rating under Diagnostic Code 7800.

In sum, the Board finds that, affording the Veteran all benefit of the doubt, the evidence of record shows that his skin disability warrants an increased disability rating of 60 percent since March 6, 2005.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board finds that the preponderance of the evidence is against any other claim for an increased rating under a different diagnostic code during the period under consideration, and thus any claim for a higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation. Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds in this case that the regular schedular standards are not inadequate.

There is nothing in the record to indicate, nor has the Veteran asserted, that he is unable to obtain or maintain gainful employment as a result of his skin disability.  Additionally, the clinical evidence does not otherwise show, nor does the Veteran himself contend, that he has marked interference with employment on account of his skin disability.  In fact, an August 2009 VA QTC examiner specifically reflects that the Veteran was only prohibited from employment that required outdoor exposure; a ban on indoor employment was not stated.  Nor has that condition been shown to warrant frequent periods of hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards. In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

From March 6, 2005, an increased rating of 60 percent, but no higher, for neurodermatitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

The Board has determined that additional substantive development is necessary prior to appellate review of the claim for service connection for sleep apnea.

The Veteran claims service connection for sleep apnea.  He contends that his currently diagnosed sleep apnea had its onset during his period of active military service and that he has continued to have sleep-related problems since discharge in 1998. 

The Veteran should be afforded a VA examination by an appropriate medical specialist in order for a medical opinion to be obtained as to whether any currently diagnosed sleep apnea is related to his period of military service.  Under the VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's STRs include, but are not limited to, a November 1998 Report of Medical History, wherein the Veteran indicated that he had had frequent trouble sleeping and that he was easily fatigued.  He stated that he slept four (4) to five (5) hours a night.  

Post-service VA and private medical evidence show that the initial evidence of sleep apnea was in September 2001.  (See VA sleep study results, dated in September 2001).    
In light of the above-cited STR showing that the Veteran had complained of sleep and fatigue-related problems, a diagnosis of sleep apnea shortly after service discharge in 2001, and the Veteran's reports of a continuity of sleep-related issues since service discharge in November 1998, the Board finds that a VA examination and etiology opinion is necessary in order to determine whether the Veteran's currently diagnosed sleep apnea is related to his period of military service.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Schedule the Veteran for an examination by an appropriate medical specialist to determine the nature and extent of his sleep apnea.  The following considerations will govern the examination:
   
a. The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.
   
b. After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner 

The examiner must express an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is causally related to his period of active military service, to include his complaints of difficulty sleeping and fatigability on a November 1998 Report of Medical History, or had its onset during the initial post- service year.  

A complete rationale for the above-requested opinion must be provided in a typewritten report.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim for service connection for sleep apnea.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination report.  If any report does not include responses to the specific opinions requested, the report must be returned to the examiner for corrective action.

4.  Thereafter, the AMC/RO should re- adjudicate the Veteran's claim for service connection for sleep apnea in light of all of the evidence of record.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time should be allowed for response.

The purpose of this remand is to assist the Veteran with the substantive development of his claim for service connection for sleep apnea.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


